Exhibit 31.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER Section 302 Certification I, Samuel Martin, certify that: 1. I have reviewed this quarterly report on Form 10-Q/A of The Great Atlantic & Pacific Tea Company, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Samuel Martin Date:December 6, 2011 Samuel Martin President and Chief Executive Officer
